IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


THE MEADOWS AT LEHIGH VALLEY,  : No. 85 MAL 2015
L.P.,                          :
                               :
               Petitioner      : Petition for Allowance of Appeal from the
                               : Order of the Commonwealth Court
                               :
         v.                    :
                               :
                               :
COUNTY OF NORTHAMPTON          :
REVENUE APPEALS BOARD AND      :
BETHLEHEM AREA SCHOOL DISTRICT :
AND COUNTY OF NORTHAMPTON,     :
                               :
               Respondents     :


                                    ORDER


PER CURIAM

     AND NOW, this 15th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.